                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA


 KARLTON KIRKSEY                                                               CIVIL ACTION

 VERSUS                                                                        NO. 18-5689

 DOCTOR’S ASSOCIATES INC.                                                      SECTION M (2)



                                            ORDER & REASONS

         Before the Court is Defendant Doctor’s Associates Inc.’s (“DAI”) motion for judgment on

the pleadings.1 Plaintiff Karlton Kirksey filed an ex parte motion for an extension of time to file

a response2 without the defendant’s consent. Therefore, the Court treats Kirksey’s motion to file

for an extension of time as a contested motion.3 Kirksey contends that, under Federal Rule of Civil

Procedure 6(b)(1)(A), there is good cause to extend the deadline solely because “Kirksey only had

seven work days within which to respond.”4 DAI opposes Kirksey’s motion on the grounds that

Kirksey fails to demonstrate good cause as to why he cannot comply with the Local Rules and

characterizes Kirksey’s motion as “a stall tactic” to delay arbitration.5 The Court agrees with DAI

and denies Kirksey’s motion for an extension.6 Thus, DAI’s motion is unopposed, but the

Court will nonetheless weigh its merit. Having considered DAI’s brief and the applicable law, the

Court issues this Order & Reasons.



         1
           R. Doc. 37.
         2
           R. Doc. 38.
         3
           See Local Rule 7.3.
         4
           Id. at 4.
         5
           R. Doc. 39 at 3-4.
         6
            See Local Rule 7.2. Although Kirksey timely requested an extension before the deadline to file an
opposition, the Court notes several points in DAI’s opposition that support denial of an extension: that Kirksey has
not requested a particular number of days within which to respond, that Kirksey previously opposed DAI’s motion for
an extension of time to file over a holiday weekend, and that, ultimately, granting an extension to oppose the judgment
on the pleadings will not change the outcome of the Court’s holding. R. Doc. 39 at 3.

                                                          1
I.      BACKGROUND

        The claims before the Court arise out of a franchise agreement between Kirksey, a

franchisee owner of a Subway sandwich shop in Louisiana, and DAI, the franchisor. The franchise

agreement contains an arbitration clause, by which Kirksey and DAI arbitrated several disputes in

Connecticut. On May 31, 2018, the eve of the latest arbitration hearing, Kirksey filed suit against

DAI in Louisiana state court, seeking a restraining order enjoining the arbitration.            DAI

subsequently filed a motion to compel arbitration in the U.S. District Court for the District of

Connecticut, removed the Louisiana case to federal court (the instant suit), and sought a stay of

the instant proceedings pending the Connecticut federal court’s ruling.7 Meanwhile, in the Eastern

District of Louisiana, Kirksey filed a motion to stay the Connecticut district court proceedings

until the resolution of the Louisiana litigation.8

        On November 19, 2018, the Connecticut federal court granted DAI’s motion to compel

arbitration. Doctor’s Assoc., Inc. v. Kirksey, 2018 WL 6061573, at *1, *6 (D. Conn. Nov. 19,

2018). Finding there was no dispute that Kirksey and DAI agreed to delegate questions of

arbitrability to the arbitrator, the court analyzed whether Kirksey challenged (1) the delegation

provision or (2) the existence of the franchise agreement as a whole, either of which would put

arbitrability properly before the Court. Id. at *4-5 (citing Granite Rock Co. v. Int’l Bhd. of

Teamsters, 561 U.S. 287, 298-99 (2010)). In opposition to DAI’s motion to compel arbitration,

Kirksey, as a pro se litigant, had submitted the amended complaint he filed in this Court, which

was drafted by a Louisiana attorney. Id. at *1 n.1. In it, Kirksey solely attacked the enforceability

of the arbitration provision. Id. at *4. Therefore, the Connecticut federal court held that “the


        7
            R. Doc. 4.
        8
            R. Doc. 7.

                                                     2
arbitrability of Kirksey’s claims is a question for the arbitrator,” and so ordered Kirksey to “submit

to arbitration the claims that he raised or could have raised against DAI so that the arbitrator may

decide, in the first instance, whether such claims are arbitrable.” Id. at *5.

II.     PENDING MOTION

        In its motion for judgment on the pleadings, DAI submits that this Court must stay or

dismiss the instant proceedings without prejudice under the Federal Arbitration Act.9 Given that

the Connecticut federal court has held that the arbitrability of Kirksey’s claims must be decided

by the arbitrator, DAI argues that there is nothing left for this Court to decide.10 In accordance

with Fifth Circuit cases dismissing similar claims where “staying the action will serve no purpose,”

DAI urges the Court to dismiss the case without prejudice.11

III.    LAW & ANALYSIS

        A. Judgment on the Pleadings Standard

        Federal Rule of Civil Procedure 12(c) permits a party to move for a judgment on the

pleadings. “A Rule 12(c) motion may dispose of a case when there are no disputed material facts

and the court can render a judgment on the merits based on ‘the substance of the pleadings and

any judicially noted facts.’” Linicomn v. Hill, 902 F.3d 529, 533 (5th Cir. 2018) (quoting Machete

Prods., L.L.C. v. Page, 809 F.3d 281, 287 (5th Cir. 2015)). Courts will consider an amended

complaint when it supersedes earlier pleadings. Bosarge v. Miss. Bureau of Narcotics, 796 F.3d

435, 440 (5th Cir. 2015).

        “A motion for judgment on the pleadings under Rule 12(c) is subject to the same standard

as a motion to dismiss under Rule 12(b)(6).” Doe v. Myspace, Inc., 528 F.3d 413, 418 (5th Cir.


        9
          R. Doc. 37-1 at 2.
        10
           R. Doc. 37 at 1.
        11
           R. Doc. 37-1 at 3 (citing Fedmet Corp. v. M/V Buyalyk, 194 F.3d 674, 678 (5th Cir. 1999) (quoting Alford
v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir. 1992))).

                                                        3
2008). “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

plausible on the face of the complaint “when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

(quoting Twombly, 550 U.S. at 556). Plausibility does not equate to probability, but rather “it asks

for more than a sheer possibility that a defendant has acted unlawfully.” Id. (citing Twombly, 550

U.S. at 556). “Where a complaint pleads facts that are ‘merely consistent with’ a defendant’s

liability, it ‘stops short of the line between possibility and plausibility of “entitlement to relief.”’”

Id. (quoting Twombly, 550 U.S. at 557). Thus, if the facts pleaded in the complaint “do not permit

the court to infer more than a mere possibility of misconduct, the complaint has alleged – but it

has not ‘show[n]’ – ‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P.

8(a)(2)).

        B. Analysis

        The Federal Arbitration Act directs courts, upon motion of a party, to stay the trial of an

action “upon any issue referable to arbitration under an agreement in writing for such arbitration”

when the court is “satisfied that the issue involved … is referable to arbitration under such an

agreement.” 9 U.S.C. § 3. In addition to granting a stay, the Fifth Circuit has held that district

courts have discretion to dismiss cases in favor of arbitration under 9 U.S.C. § 3 when “staying the

action will serve no purpose.” Fedmet Corp. v. M/V Buyalyk, 194 F.3d 674, 677, 678 (5th Cir.

1999) (quoting Alford v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir. 1992)). Staying

an action serves no purpose when “all issues raised in this action are arbitrable and must be

submitted to arbitration.” Id. at 678 (quoting Alford, 975 F.2d at 1164). See, e.g., Anderson v.



                                                   4
Waffle House, Inc., 920 F. Supp. 2d 685, 695 (E.D. La. 2013) (dismissing suit after holding all

claims referable to arbitration); Electrostim Med. Servs., Inc. v. Blue Cross Blue Shield of La.,

2013 WL 5819704, at *11 (E.D. La. Oct. 28, 2013) (same).

       Here, the claims that Kirksey asserts in his amended complaint are identical to the claims

asserted in federal court in Connecticut because Kirksey filed there the same amended complaint

as his opposition to DAI’s motion to compel arbitration under the same arbitration agreement at

issue. See Kirksey, 2018 WL 6061573, at *1 n.1. The Connecticut federal court ruled that that

“the arbitrability of Kirksey’s claims is a question for the arbitrator,” and ordered Kirksey to

“submit to arbitration the claims that he raised or could have raised against DAI so that the

arbitrator may decide, in the first instance, whether such claims are arbitrable.” Id. at *5. As a

result, because the Connecticut federal court has ruled that “all issued raised in this action are

arbitrable and must be submitted to arbitration,” Fedmet Corp., 194 F.3d at 678, there is nothing

left for this Court to decide, and staying the action serves no purpose. See id. Instead, dismissal

of the case is the appropriate course of action.

IV.    CONCLUSION

       Accordingly, for the foregoing reasons,

       IT IS ORDERED that Karlton Kirksey’s Ex Parte Motion to Extend Time to File

Opposition (R. Doc. 38) is DENIED.

       IT IS FURTHER ORDERED that Doctor’s Associates Inc.’s Motion for Judgment on

the Pleadings (R. Doc. 37) is GRANTED, and this case is DISMISSED without prejudice.

       IT IS FURTHER ORDERED that Doctor’s Associates Inc.’s Motion to Stay Pending

Ruling From the District of Connecticut (R. Doc. 4) and Karlton Kirksey’s Motion to Stay the




                                                   5
District of Connecticut from Ruling on Doctor’s Associates Inc.’s Petition to Compel Arbitration

(R. Doc. 7) are DENIED AS MOOT.

       New Orleans, Louisiana, this 18th day of December, 2018.




                                                   ________________________________
                                                   BARRY W. ASHE
                                                   UNITED STATES DISTRICT JUDGE




                                               6
	
